Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, 6-9, 12-13 and 15, drawn to a combination of a Type I protein arginine methyltransferase (Type I PRMT) inhibitor and an immuno-modulatory agent selected from: an anti-PD-1 antibody or antigen binding fragment thereof, an anti-PDL1 antibody or antigen binding fragment thereof, and an anti-0X40 antibody or antigen binding fragment thereof.
Group II, claim(s) 16 and 33-35, drawn to a method of treating cancer in a human in need thereof, the method comprising administering to the human a combination of claims 1, together with at least one of a pharmaceutically acceptable carrier and a pharmaceutically acceptable diluent, thereby treating the cancer in the human.

The species are as follows:
Species A: a specific Type I PRMT inhibitor, e.g., a compound of Formula (I), or a compound A:
If a compound of Formula (I) elected, provide a specific structure of all variables in Formula (I), e.g. a specific combination of Rw=H, L1=-O-, X=N, Y=CH, Z=NH, Rx=CH3, R3=H, or other combinations based on claim 3.
Species B: a specific immuno-modulatory agent, e.g., an anti-PD-1 antibody or antigen binding fragment thereof; an anti-PDL1 antibody or antigen binding fragment thereof; or an anti-OX40 antibody or antigen binding fragment thereof.
Species C: a specific protein arginine methyltransferase inhibitor, e.g. a PRMT1 inhibitor, or a PRMT3 inhibitor, or a PRMT4 inhibitor, or a PRMT6 inhibitor, or a PRMT8 inhibitor.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
1-3, and 16.
The groups of inventions listed above do not related to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups listed above are drawn to a product (Group I) and a process (Group II). These groups lack unity of invention because even though the inventions of the groups require the technical feature of a combination of a Type I protein arginine methyltransferase (Type I PRMT) inhibitor and an immuno-modulatory agent selected from: an anti-PD-1 antibody or antigen binding fragment thereof, an anti-PDL1 antibody or antigen binding fragment thereof, and an anti-0X40 antibody or antigen binding fragment thereof. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chesworth (Chesworth et al., WO 2014/153226 A1, Publication Date: 2014-09-25, cited in IDS), and further in view of Liu (Liu et al., WO 2012/027328 A2, Publication Date: 2012-03-01, cited in IDS).
Chesworth teaches multiple compounds (e.g. Formula (I-V)), which are useful for inhibiting arginine methyltransferase activity (Abstract, claims 1-5). Chesworth teaches the method of using the compounds for treating arginine methyltransferase-mediated disorders, including cancer ([00250], [00258], claim 72). Chesworth teaches that the compounds can be administered in combination with one or more additional 
Liu teaches human antibodies that specifically bind to human OX40 (Abstract). Liu also teaches the method of using these antibodies for the treatment of cancer (claim 19).
In the field of cancer therapy the combination of specifically targeted drugs with different mechanism of action is expected to overcome drug resistance and/or improve overall treatment condition (e.g. better therapeutic activity, lower side-effects). Thus, when associating drugs which are already known to treat cancer (Chesworth and Liu), the skilled person would have reasonable expectation about a broader and additive therapeutic effects and a resulting benefit for the treatment. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Therefore, the technical feature linking the inventions of Groups I-II does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENG LU/Examiner, Art Unit 1642
/PETER J REDDIG/           Primary Examiner, Art Unit 1642